NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 15 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PAMELA BROWN, an individual,                    No.    16-55159

                Plaintiff-Appellant,            D.C. No.
                                                2:15-cv-04543-CAS-JEM
 v.

CHRISTIANA TRUST, a division of                 MEMORANDUM*
Wilmington Savings Fund Society, FSB, as
Trustee of ARLP Trust 3,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                           Submitted February 9, 2018**
                              Pasadena, California

Before: CALLAHAN and NGUYEN, Circuit Judges, and BATAILLON,***
District Judge.

      Pamela Brown appeals the district court's dismissal of her action against


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Joseph F. Bataillon, United States District Judge for
the District of Nebraska, sitting by designation.
Christiana Trust, a division of Wilmington Savings Fund Society, FSB (“the

Trust”), for lack of standing. Brown challenged alleged deficiencies in

assignments of a deed of trust and the foreclosure sale of real estate, alleging she

acquired an interest in the property via a quitclaim deed executed by defaulting

borrowers after the foreclosure sale occurred. We have jurisdiction under 28

U.S.C. § 1291 and affirm.

      1.     A dismissal for lack of subject matter jurisdiction is a question of law

that we review de novo. Hyatt v. Yee, 871 F.3d 1067, 1073 (9th Cir. 2017); see

Cetacean Cmty. v. Bush, 386 F.3d 1169, 1174 (9th Cir. 2004) (a plaintiff’s lack of

Article III standing is properly attacked through a Federal Rule of Civil Procedure

12(b)(1) motion to dismiss for lack of subject matter jurisdiction). We find no

error in the district court’s finding that Brown had no rights to the property and

accordingly lacked standing to challenge the foreclosure and sale. The deed itself

and documents properly judicially noticed establish that Brown acquired the

property via quitclaim deed from defaulting borrowers after the property had been

foreclosed upon and sold in a trustee’s sale. Osswald v. Anderson, 57 Cal. Rptr. 2d
23, 27 (Ct. App. 1996) (a quitclaim deed transfers only the interest the grantor

possesses at the time of the conveyance).

      2.     A district court’s denial of a motion for leave to amend is reviewed

for an abuse of discretion. Swanson v. U.S. Forest Serv., 87 F.3d 339, 343 (9th


                                            2                                  16-55159
Cir. 1996). Leave to amend is appropriately denied where an amendment would be

futile. See Chodos v. West Publ’g Co., 292 F.3d 992, 1003 (9th Cir. 2002) (district

court’s discretion to deny leave to amend is particularly broad when it afforded

plaintiff one or more opportunities to amend). We find no abuse of discretion in

the district court’s denial of leave to amend the complaint.

      AFFIRMED.




                                          3                                  16-55159